Citation Nr: 1734499	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a bilateral knee condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1990 to August 1994. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran was provided a June 2016 video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In November 2016, the Board remanded the claim for entitlement to service connection for a lumbar spine condition to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the AOJ was instructed to obtain any outstanding treatment records identified by the Veteran and to afford the Veteran a VA examination to address the current nature and etiology of his lumbar spine condition.  The Board finds that both of these orders were complied with on remand and that the claim is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a cervical spine condition and bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative joint disease in the lumbar spine.

2.  The Veteran has credibly reported continuous symptoms of low back pain that began during active military service.



CONCLUSION OF LAW

The criteria for service connection for low back disability have all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for service connection for degenerative arthritis of the lumbar spine has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein (service connection degenerative joint disease in the lumbar spine), no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Degenerative Arthritis of the Lumbar Spine

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the lumbar spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for degenerative joint disease of the lumbar spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a condition was "noted" during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker, at 1338; see also 38 C.F.R. § 3.309(a).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that he developed a low back disability as a result of service.  Specifically, the Veteran has stated that he developed chronic low back pain that began during his active military service.

The Veteran's service treatment records show multiple episodes of treatment for low back pain with spasms.  The Veteran's entrance examination is silent for any spine or musculoskeletal condition.  In October 1991 the Veteran reported low back pain for one week.  At that time he reported no prior history of back problems.  The assessment was low back pain and he was referred for further evaluation.  In November 1991, the Veteran reported low back pain incurred while lifting.  On examination, the military examiner noted tenderness in the lumbosacral area.

In December 1993 the Veteran was seen for low back pain for two weeks and he also reported having previous problems with the back.  The assessment was rule out strain.  Another December 1993 record notes the complaint of low back pain for two weeks that he reported was from heavy lifting in the field.  The Veteran reported low back pain at a 6-out-of-10 that was aggravated by climbing stairs and lying down.  He was diagnosed with low back pain with muscle spasms and given medication.  Follow up treatment later that month reported some improvement.  Medications were continued along with back class and he was still advised to run pace/distance and no lifting.  In February 1994, the Veteran again reported back pain with a history of spasms.  He was diagnosed with back spasms and prescribed physical therapy.  At service separation, the Veteran's spine and musculoskeletal system were normal.

In March 2011, the Veteran sought treatment for low back pain.  He reported developing low back during his military service due to jumping from tanks, carrying backpacks, and lifting powder canisters.  He reported frequent low back aching with sharp pain.

An April 2011 MRI showed a large disc extrusion that extended right paracentrally and centrally caused mild compression of the cal sac at L5-S1.  At L4-5, the Veteran had a moderately sized disc protrusion that extended right paracentrally.  At L1-2, he had a small disc protrusion.

In his February 2012 Substantive Appeal, the Veteran stated that his in-service duties included heavy lifting, physical labor, work in rough terrain, bending, and squatting; and were the cause of his current low back disability.  In November 2016, the Board remanded the claim for additional development and so the Veteran could undergo a VA examination.

In December 2016, the Veteran underwent a VA examination to determine the etiology of any lumbar spine condition.  X-rays conducted showed moderate disc space narrowing at the L5-S1 level.  The VA examiner diagnosed the Veteran with degenerative arthritis of the spine.

On examination, the VA noted decreased range of motion and pain on movement likely associated with degenerative changes in the lumbar spine.  The VA examiner indicated it was less likely than not that the Veteran's degenerative arthritis of the lumbar spine was incurred in or caused by military service.  The VA examiner cited to a lack of symptomatology on the Veteran's exit examination as rationale.

March 2016 private treatment records showed the Veteran continued to report low back pain.  The Veteran reported the origin of his back pain was in 1993 when he threw his back out during military service.

In July 2016, the Veteran testified before the Board that he injured his back in service a couple of times lifting Howitzer shells.  He further reported that his current back pain began during his military service.

With regard to degenerative arthritis disease of the lumbar spine, the Board finds that the evidence is at an approximate balance.  While there is only one VA examination that does not provide a nexus to service, there is also evidence of a back injury in service and credible report of pain since that injury.  The Board finds that the Veteran has credibly stated on multiple occasions that he injured his back during his active service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Resolving all doubt in favor of the Veteran the Board finds that he sustained a lumbar spine injury while in service and had continuous pain since that injury.  Subsequent medical records indicate continuing pain and diagnosis of degenerative joint disease in 2011.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the lumbar spine is warranted and the claim is granted under 38 C.F.R. § 3.303(b).


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.



REMAND

In November 2016, the Board remanded the claims for a cervical spine condition and bilateral knee condition.  As part of that remand, the Veteran underwent VA examinations for both conditions.  For the reasons that follow, the Board finds that new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In December 2016, the Veteran underwent a VA cervical spine examination.  X-rays conducted showed a normal cervical spine.  After an examination, the VA examiner diagnosed the Veteran with a cervical strain.  However, the VA examiner then indicated that on current examination and most recent diagnostic work up there was no evidence of an upper back condition.  Further, the VA examiner appeared to rely on a lack of treatment in service as the basis for the opinion offered, but did not discuss the Veteran's service treatment records or lay statements.  Because of the contradiction between the VA examiner's diagnosis of cervical strain and then opinion that the Veteran had no current upper back condition and because the Board is granting service connection for a lumbar spine condition in this decision, a new examination is necessary.

The Veteran then underwent a VA examination to determine the nature and etiology of any bilateral knee condition.  On examination, the Veteran had pain on movement and palpation in the bilateral knees.  The VA examiner diagnosed the Veteran with bilateral knee chondromalacia patella.  The VA examiner determined that the Veteran's bilateral knee condition was less likely than not related to his military service.  The VA examiner acknowledged the Veteran reported continuous knee pain since service, but indicated that there was insufficient evidence to support the claim.  The VA examiner cited to a lack of treatment for any knee pain in service and a normal exit examination as a basis for the opinion offered.  However, because the VA examiner did not fully discuss the service treatment records and because the Board is granting service connection for a lumbar spine condition in this decision, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, that pertain to his claims for service connection for a cervical spine condition and bilateral knee condition, that have not yet been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability, to include cervical sprain.  Following the examination, the examiner should provide an opinion on the following:

a) Does the Veteran have a currently diagnosed cervical spine disability?

b) If so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability is directly related to service.

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability is secondary to the Veteran's service-connected lumbar spine disability or permanently aggravated beyond its natural progression due to the service-connected for degenerative arthritis of the lumbar spine.


3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee disability.  Following the examination, the examiner should provide an opinion on the following:

a) Does the Veteran have a currently diagnosed bilateral knee disability?

b) If so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral knee disability is directly related to service.

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral knee disability is secondary to the Veteran's service-connected lumbar spine disability or permanently aggravated beyond its natural progression due to the service-connected lumbar spine disability. 

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


